Case 4:18-cV-O4OO7 Document 1-1 Filed in TXSD on 10/24/18 Page 1 of 6

[N THE UNITEI) STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

DEBRA ]]ENISE BLACKWELL, §
§
Plaiotiff, § JURY TRIAL DEMANDED
§
§ Cause No.
V- §
§
CITY OF SUGAR LAN]), TEXAS §
ORIGINAL COMPLAlNT

Plaintiff Debra Denise Blackwell, for her complaint against Defendants City of Sugar

Land states as follows:
INTRODUCTION

l. This is an action for money damages, pursuant to 42 U.S.C § 1983 and the Fifth
and the Fourteenth Amendments to the United States Constitution and under the laws of the State
of Texas, against the City of Sugar Land, Texas.

2. Plaintiff Debra Denise Blackwell (“Blackwell”) alleges that Defendant City of
Sugar Land, Texas (“Sugar Land”) actively and wrongfully prevented her from leasing
commercial space and opening and operating a legal business Within the boundaries of Sugar
Land. This despite the fact that several businesses of precisely the same type Were already open
and operating in Fort Bend County, Texas and neighboring Harris Country, Texas. The business
Blacl<zwell sought to open is a venue for playing poker Wherein participants pay an entry fee and
an hourly fee but the operator does not take a percentage of the monies used by players in the
game, known as a “rake” of the pot. Texas law prohibits a person from receiving an economic
benefit from the Wagering, or raking the pot. Texas law does not, however, merely prohibit

persons from playing poker for money. This is Why private poker clubs, such as the several that

 

Case 4:18-cV-O4OO7 Document 1-1 Filed in TXSD on 10/24/18 Page 2 of 6 1

have opened in the Greater Houston area as well as in other Texas cities over the past few years,
can operate legally in the State of Texas.

3. 'l`he only difference between the poker club Blackwell sought to open and those
already operating in Fort Bend County, Texas is that Blackwell is an African-American woman,
while the operators of the existing poker club are not. Upon information, Blackwell is the only
person to have been prevented from opening a legal poker club.

4. The City of Sugar Land intentionally misconstrued Chapter 47 of the TeXas Rena.l
Code in order to l) wrongfully deny Blackwell a zoning verification; and 2) wrongfully
misinform prospective commercial lessors that the business activity in which Blackwell intended
to engage at prospective sites was illegal, criminally illegal. ln so doing, Sugar Land effectively
prevented Blackwell from pursing a perfectly legal business opportunity while allowing others to
engage in this same business activity completely unhindered, thus depriving Blackwell of her
rights under the Fifth and Fourteenth Amendments to the Constitution of the United States as
well as under Texas law.

JURISDICTION AND VENUE

5 . This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 over
Plaintiffs cause of action arising under the Constitution of the United States and 42 U.S.C. §
1983 and pursuant to 42 U.S-C. §1983. This Court has supplemental jurisdiction over plaintiff’ s
causes of action arising under the Texas law pursuant to 28 U.S.C. § 1367.

6. Venue lies in the United States District Court for the Southern District of Texas
because a substantial part of the events or omissions giving rise to Plaintiff s claims occurred in

Fort Bend County, Texas 28 U.S.C. § l39(b)(2).

 

Case 4:18-cV-O4OO7 Document 1-1 Filed in TXSD on 10/24/18 Page 3 of 6

7. Divisional venue is in the Southern Divisions because the events leading to the

claim for relief arose in Fort Bend County, Texas.
PARTIES

8. Plaintiff Debra Denise Blackwell is an adult citizen and resident of Fort Bend
County, TeXas. She is employed by the federal government as a law enforcement officer.

9. Defendant City of Sugar Land is an incorporated city within the State of Texas
and may be served with process by serving the Secretary of State of the State of Texas or by
serving the City Manager, Allen Bogard, or the Mayor, Joe R. Zimmerman, at The City of Sugar
Land, 2700 Town Center Blvd. North, Sugar Land, Texas 77479.

BACKGROUND

10. ln the latter part of 2016, Blackwell, a career federal law enforcement officer,
decided to open her own business, a legal private proprietary poker club wherein members would
pay a membership dues and would be entitled to use the premises and facilities The
membership, would be composed of people who would meet to play poker in a safe and legal
environment Under Blackwell’s business plan, members could play poker for money but no
member or proprietor would receive any economic benefit from poker wagers other than
personal winnings.

ll- Blackwell wanted to ensure that the business activity was legal sought but did not
receive opinions from the Attomey General of the State of Texas and local governmental
entities.

l2. On May 7, 2017, Blackwell organized Siennapokerclub LLC, a Texas Limited
Liability company through which Blackwell intended to operate her planned private poker club

business

 

Case 4:18-cV-O4OO7 Document 1-1 Filed in TXSD on 10/24/18 Page 4 of 6

l3. On May 16, 2017, Blackwell wrote Sugar Land’s Planning Director, Lisa
Kochich-Meyer explaining the business she intended to open and asking for the Sugar Land
Planning Department to determine in which zone her club could legally operate within the city.

l4. On or about June 14, 2017, Blackwell and her attorney met with the Dcputy
District Attorney of Fort Bend County, 'l`exas, Scott Carpenter. Carpenter expressed that the
poker membership club Blackwell described would be operating within the law. He reiiised,
however, to put this in writing

15. Sugar Land’s & Planning Department responded that there was no zoning district
that allowed Blackwell’s proposed use.

16. Sugar Land’s City Attorney likewise took the erroneous position that Blackwell’s
proposed private members club for playing poker violated the Texas Penal Code, thus ensuring
she would not receive a permit.

l7. Further, Sugar Land erroneously informed a number of prospective landlords that
Blackwell’s proposed use of retail space was illegal, thus wrongfully depriving her of the ability
to lease commercial space.

18. Sugar Land’s wrongful actions denied her the ability to open and operate a lawful
business enterprise

19. Sugar Land’s deprivation of Blackwell’s rights has caused her actual damages of
approximately $55,000 per month over the course of the past year. These damages continue to
accrue into the foreseeable future

20. Additionally, Sugar Land’s actions have caused Blackwell to incur out-of-pocket
damages in the approximate amount of $15,000.00

FIRST CAUSE OF ACTION (42 U.S.C. § 1983: EQUAL PR()TECTION)

 

Case 4:18-cV-O4OO7 Document 1-1 Filed in TXSD on 10/24/18 Page 5 of 6

2l. Plaintiff incorporates all preceding paragraphs as if fully restated here.

22. Sugar Land’s conduct in denying Blackwell a zoning use permit while allowing
the same use by others deprived Blackwell of her right to equal protection under the law
guaranteed by the Fourtcenth Amendment to the United States Constitution as well as under
Texas law.

23. Sugar Land’s conduct in advising, and effectively threatening, prospective
landlords that Blackwell’s proposed use likewise deprived Blackwell of her constitutional right
to equal protection under the law.

SEC()ND CAUSE OF ACTON (42 U.S.C. § 1983: DUE PROCESS)

24. Plaintiff incorporates by reference all preceding paragraphs as if fully restated
herein.

25. Sugar Land deprived Blackwell of her right to due process under the Fifth
Amendrnent to the United States Constitution as well as under Texas law. Sugar Land
compounded its deprivation of Blackwell’s right to due process by erroneously informing
prospective landlords that Blackwell’s proposed use of commercial space was illegal under
Texas criminal law, thus making it impossible for Blackwell to secure a commercial lease to
pursue a lawful business activity.

DAMAGES

26. Plaintiff incorporates by reference all preceding paragraphs as if fully restated
herein.

27. As a direct result of Sugar Land’s deprivation of Blackwell’s constitutional rights,
Sugar Land, while acting under color of law, has caused Blackwell to incur actual damages to

date in the approximate amount of $615,000.()0.

 

Case 4:18-cV-O4OO7 Document 1-1 Filed in TXSD on 10/24/18 Page 6 of 6

PRAYER
Blackwell prays that, upon trial by jury of this cause, she be awarded:
a) Compensatory damages in the minimum amount of $615,000.00;
b) Attorney’s fees pursuant to the Civil Rights Attorney’s Fees Awards Act of 1976;
c) Pre-and-post judgment in Texas as allowed by law; and

d) Such other and further relief as to which Plaintiff may show herself j ustly entitled;

JURY DEMANDED
Respectfully Submitted,

Paul I. Aronowitz

/s/ Paul I. Aronowr`rz

Law Office of Paul Aronowitz
SBN 01356850

5777 Sienna Parkway, Suite 300
Missouri City, TX 77459
Telephone: 28 l -222-5 620

E-mail: paul@aronowitzlaw.com

 

 

